REASONS FOR ALLOWANCE
Claims 1-2, 4-9, 11-16, 19-20, 26 and 29-31 are allowed. It’s understood that the same frequency is referring to pulses (e.g. p0, p1, p2 and p3) has the same length as the pulses of the multiphase periodic signal. See pages 10-11 of Applicant arguments filed on 06/15/2021.
Claim 1 is allowed because the prior art of record does not disclose nor render obvious a controller coupled to the phase selector and the divider, wherein the controller is to: select a divider ratio for the divider; monitor the output of the divider generated according to the selected divider ratio; and generate a rotation control signal to control the phase provider according to the monitored output, wherein the phase provider applies a clock signal having a series of periodic pulses, wherein the series of periodic pulses has a frequency which is the same as a frequency of the multiphase periodic signal, wherein the registers control the clock signal in response to an assertion or de-assertion of a reset signal as cited with the rest of the claimed limitations.
Claims 2-9 and 11-13 are allowed based on the dependency from claim 1.
Claim 14 is allowed because the prior art of record does not disclose nor render obvious a controller to: select a divider ratio for the divider; monitor the output of the divider generated according to the selected divider ratio; and generate a rotation control signal for controlling the phase provider according to the monitored output; and a bidirectional phase selector coupled to the multiplexer, wherein the bidirectional phase selector includes a shift register which comprises registers as cited with the rest of the claimed limitations.
Claims 15-16 are allowed based on the dependency from claim 14.
Claim 19 is allowed because the prior art of record does not disclose nor render obvious a processor coupled to the memory, the processor including a frequency synthesizer to receive the reference clock signal and to generate a multiphase periodic signal, the frequency synthesizer including: a divider; and a phase provider to receive a multiphase periodic signal derived from an oscillator, wherein the phase provider is to rotate phases of the multiphase periodic signal to generate an output which is received by the divider, and wherein the phase provider applies a clock signal having a series of periodic pulses, wherein the series of periodic pulses has a frequency which is same as frequency of the multiphase periodic signal as cited with the rest of the claimed limitations.
Claim 20 is allowed based on the dependency from claim 19.
Claim 26 is allowed because the prior art of record does not disclose nor render obvious wherein the controller receives a division ratio as an integer and a fractional component as a digital word, wherein the controller is to cause a sigma-delta modulator to be disabled if a portion of the digital word is zero, and wherein the controller is to cause the sigma- delta modulator to be enabled if the portion the digital word is a non-zero value as cited with the rest of the claimed limitations.
Claims 29-31 are allowed based on the dependency from claim 26.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICK C CHEN whose telephone number is (571)270-7207. The examiner can normally be reached M-F Flexible 9:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lincoln Donovan can be reached on 571-272-1988. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PATRICK C CHEN/Primary Examiner, Art Unit 2842